Citation Nr: 1018000	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Ellie Halpern, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to 
March 1973.

An October 1983 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
initially considered and denied the Veteran's claim for 
service connection for a psychiatric disorder 
("nervous condition"), including a history of sociopathic 
personality and 
manic-depressive psychosis.  The RO notified him of that 
decision later that same month, and he did not appeal, so 
that decision became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

The RO subsequently, in September 1992, denied a petition to 
reopen this claim, concluding there was not new and material 
evidence.  38 C.F.R. § 3.156(a) (1992).  And although 
notified of that decision later that same month, the Veteran 
again did not appeal, so that decision also is final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).

This current appeal to the Board of Veterans' Appeals (Board) 
originated from an even more recent May 2006 RO decision that 
denied service connection for Hepatitis C and PTSD, 
specifically.  And because those prior RO decisions in 
October 1983 and September 1992 had not considered PTSD, 
specifically, the Veteran was not required to first submit 
new and material evidence to reopen his claim for a 
psychiatric disorder to the extent it was predicated on the 
notion that he had PTSD related to his military service.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (where a 
prior claim for service connection has been denied, 
and a current claim contains a different diagnosis, even one 
producing the same symptoms in the same anatomic system, a 
new decision on the merits is required).  See also Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008); cf. Spencer v. Brown, 
4 Vet. App. 283, 288 (1993).  But see, too, a more recent 
decision, Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009), wherein the Court held, among other things, that 
separate theories in support of a claim for benefits for a 
particular disability does not equate to separate claims for 
benefits for that disability.

The RO notified the Veteran of that May 2006 decision that 
same month, and in response he filed a timely Notice of 
Disagreement (NOD) in June 2006 requesting reconsideration of 
that decision denying his claim for PTSD and indicating his 
willingness to report for a VA compensation examination 
concerning this claim.  38 C.F.R. § 20.201 (2009); see also 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

The Veteran subsequently had this VA compensation examination 
and in April 2007, after considering the results of that 
mental status evaluation and other relevant evidence, the RO 
issued another decision confirming the prior denial of 
service connection for PTSD.  The RO also denied service 
connection for depression and schizophrenia, as well as for 
several other disorders not pertinent, but without first 
determining whether there was new and material evidence to 
reopen the claim to the extent it concerned any psychiatric 
disorder previously considered and denied in the earlier 
October 1983 and September 1992 decisions.  Notably, 
according to 38 C.F.R. § 3.384, schizophrenia (though not 
depression) is a type of psychosis, so the RO's threshold 
preliminary determination concerning the claim for 
schizophrenia should have been whether there was new and 
material evidence to reopen this claim since those earlier 
October 1983 and September 1992 decisions already had 
considered whether service connection was warranted for a 
psychosis of any sort.

In any event and despite that failing, the Veteran's 
September 2007 NOD in response to that April 2007 decision 
only addressed his claim for service connection for PTSD, 
specifically.  The same is true of his more recently 
submitted November 2007 substantive appeal (VA Form 9 and 
attachment).  So only this claim for PTSD - not any other 
psychiatric disorder, is currently before the Board (that is, 
aside from his claim for Hepatitis C).  But see, too, Clemons 
v. Shinseki, 23 Vet App 1 (2009), indicating the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.

As support for his claims for PTSD and Hepatitis C, the 
Veteran testified at a hearing at the RO in October 2009 
before the undersigned Veterans Law Judge of the Board 
(Travel Board hearing).  The record was held open for 30 days 
following the hearing to allow the Veteran time to obtain and 
submit additional supporting evidence - in particular, buddy 
statements, but he never did.

Because, however, the claim for service connection for PTSD 
requires further development, the Board is remanding this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  Whereas the Board is going ahead and 
deciding the claim for Hepatitis C.


FINDING OF FACT

Hepatitis C is not shown during service and there is no 
competent and credible, i.e., probative evidence linking this 
disease to the Veteran's military service.


CONCLUSION OF LAW

The Veteran's Hepatitis C was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of his claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).



In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009), the Supreme Court of the 
United States reversed the lower Federal Circuit's holding.  
The Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice. (slip. op. at 11).  The Supreme Court reiterated that 
"the party that 'seeks to have a judgment set aside because 
of an erroneous ruling carries the burden of showing that 
prejudice resulted.'"  Id., citing Palmer v. Hoffman, 318 U. 
S. 109, 116 (1943); see also Tipton v. Socony Mobil Oil Co., 
375 U. S. 34, 36 (1963) (per curiam); United States v. Borden 
Co., 347 U. S. 514, 516-517 (1954); cf. McDonough Power 
Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 (1984); 
Market Street R. Co. v. Railroad Comm'n of Cal., 324 U. S. 
548, 562 (1945) (finding error harmless "in the absence of 
any showing of . . . prejudice").  The Supreme Court 
emphasized that its holding did not address the lawfulness of 
the U.S. Court of Appeals for Veterans Claims' reliance on 
the premise that a deficiency with regard to informing a 
Veteran about what further information was necessary to 
substantiate his claims had a "natural effect" of prejudice, 
but that deficiencies regarding what portions of evidence VA 
would obtain and what portions the Veteran must provide did 
not. (slip. op. at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), 
overturned on other grounds in Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.) ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law. Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, with respect to the claim 
for service connection for Hepatitis C, a letter satisfying 
the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent 
to the Veteran in February 2006.  That letter was sent prior 
to initially adjudicating his claim in May 2006, so the 
preferred sequence.  That letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
That letter did not comply with Dingess, as he was not also 
apprised of the downstream disability rating and effective 
date elements of his claim, but this is nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  Since the Board will 
conclude below that the preponderance of the evidence is 
against his underlying claims for service connection for 
Hepatitis C, the downstream disability rating and effective 
date elements of this claim are ultimately moot.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of this claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO obtained the Veteran's service treatment records 
(STRs) and VA and private treatment records.  The Board also 
sees that VA outpatient treatment records dated in April 1999 
refer to the Veteran receiving an SSD payment, apparently 
referencing Social Security Administration (SSA) disability 
payments.  Generally, where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).


Here, however, there is no indication these records are 
pertinent to the claim for service connection for Hepatitis 
C, specifically, so the Board need not obtain them.  Golz v. 
Shinseki, No. 2009-7039 (Jan. 4, 2010).  Under the VCAA, VA 
is only obligated to obtain records that are adequately 
identified and potentially relevant.  38 U.S.C.A. § 5103A(b), 
(c).  

The Board is satisfied the RO made reasonable efforts to 
obtain any identified medical and other records.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim for Hepatitis C that has not been 
obtained.  Also, an opinion is not needed to determine 
whether the Veteran's Hepatitis C is related to his military 
service because the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  There is no competent and credible evidence of 
Hepatitis C during service or of a correlation or 
relationship between this condition and anything that 
occurred during or coincident with the Veteran's service that 
is not willful misconduct.  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is only his unsubstantiated 
allegation, which is insufficient reason, alone, to schedule 
a VA compensation examination for a medical nexus opinion 
concerning this determinative issue.  See Waters v. Shinseki, 
No. 2009-7071 (April 6, 2010); Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004).  The Board is therefore satisfied that 
VA has provided all assistance required by the VCAA. 38 
U.S.C.A. § 5103A.



Service Connection

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or a disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus or link 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).  See, too, Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Evidence relating a current disorder to service must be 
medical, unless it concerns a disorder that is capable of lay 
observation and diagnosis.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  


However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson 
is competent to identify the medical condition, (e.g., a 
broken leg, separated shoulder, varicose veins, etc.), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



The commonly accepted risk factors for Hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA letter 
211B 
(98-110) November 30, 1998.  Veterans may have been exposed 
to the Hepatitis C virus (HCV) during the course of their 
duties as a military corpsman, medical worker, or as a 
consequence of being a combat Veteran.  See VBA Fast Letter 
04-13 (June 29, 2004).  .

The Veteran asserts that he contracted Hepatitis C while in 
the military when he received inoculations (air injections) 
with a vaccination gun.

Review of the Veteran's STRs shows he received several 
immunization inoculations, but these records do not specify 
the method of inoculation.  And, in any event, his STRs are 
otherwise completely unremarkable for any relevant 
complaints, findings, treatment, or diagnoses referable to 
Hepatitis C.  His military service ended in March 1973.

A June 1983 private hospital record from a decade later shows 
the Veteran received treatment for a palpable liver probably 
secondary to alcoholism and with tenderness suggestive of 
alcoholic hepatitis.  It was reported he had a history of 
polydrug use.  A VA psychiatric examination was performed in 
April 1988.  In the report of his medical history, it was 
indicated that he had used marijuana, speed, smack, and 
IV cocaine, sharing a needle with another cocaine abuser.  VA 
and private medical records through 1999 reiterate this drug 
usage and dependence.  

In a December 2001 private hospital report for an unrelated 
medical condition, it was stated the Veteran recently had 
received a diagnosis of Hepatitis C.  It was also stated that 
he believed that, through his cocaine use, he had contracted 
this disease.  In an early 2002 private medical record, 
Hepatitis C again was diagnosed.  Private and VA medical 
records through 2009 show additional diagnoses of Hepatitis C 
and this history.

As already explained, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be proof the Veteran currently has the alleged 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes the Veteran has a diagnosis of the claimed 
condition, and that, without this minimum level of proof, 
there can be no valid claim).  Here, there is no disputing 
the Veteran has Hepatitis C since, as mentioned, this is well 
documented in his VA and private treatment records.  These 
records dating from 2001 clearly confirm he has received this 
necessary diagnosis.  Consequently, the determinative issue 
is whether this disease is somehow attributable to his 
military service - and, in particular, to the type of 
transmission alleged during the inoculations he received.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

As explained, however, the Veteran's STRs are completely 
unremarkable for evidence of relevant complaints or treatment 
of Hepatitis C, or for symptoms of this condition.  And 
although the absence of this type of evidence is not 
altogether dispositive of his claim, it is nonetheless 
probative evidence to be considered in determining whether 
service connection is warranted.  See Struck v. Brown, 
9 Vet. App. 145 (1996).  There is confirmation he received 
immunization inoculations, yet the method of delivery of the 
inoculation such as by air gun is not specified.  And even if 
it was there remains no indication he received a transmission 
of contaminated blood in that capacity.  Also during service 
there is no evidence of any other risk factors for his 
developing Hepatitis C, such as blood transfusions or organ 
transplants, hemodialysis, tattoos, body piercing, 
intravenous or intranasal drug use, high-risk sexual 
activity, or exposure to contaminated blood products as a 
health care worker, or other direct percutaneous exposure to 
blood such as acupuncture with non-sterile needles and 
sharing of toothbrushes or shaving razors.



Rather, it was not until many years after his military 
service had ended when it was learned he had Hepatitis C, and 
even then and during the several years since it always has 
been attributed (even by him personally) to factors - 
namely, his abuse of drugs, including via IV transmission, 
unrelated to his military service.  The evidence as a whole 
does not show continuity of symptomatology since service to 
otherwise relate this disease back to his military service.  
Instead, his post-service medical records first document his 
Hepatitis C in 2001, approximately 28 years after his 
separation from service.  So even accepting that Hepatitis C 
may be dormant or have a latency before the associated 
symptoms become evident, the lapse of so many years in this 
particular instance after his separation from service and the 
first documented complaint of this claimed disorder is also 
probative evidence to be considered in determining whether 
his hepatitis C dates back to his military service.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  Here, there is a significant lack of any medical 
evidence suggesting an etiological relationship between the 
Veteran's Hepatitis C and his military service.  In fact, 
several reports are contradictory of his claim and his 
assertions that he contracted Hepatitis C through service 
immunization inoculations.  Instead, the record includes 
several medical histories dating from 1988 reporting he had a 
history of polydrug, IV cocaine use, sharing a needle, and 
that even he himself believed that through his cocaine use he 
had contracted Hepatitis C.  Conversely, during his October 
2009 Travel Board Hearing, he testified that he had not used 
IV drugs prior to learning he had Hepatitis C, but his 
hearing and other testimony to this effect is directly 
contradicted by the medical histories dating from at least 
1988 showing an extensive drug abuse history well before he 
received that diagnosis of Hepatitis C.  So his lay testimony 
concerning the inception of his Hepatitis C, even if 
competent, is not also credible.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Rather, the patent inconsistencies in his lay 
testimony serve to impeach his credibility.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility 
of lay evidence can be affected and even impeached by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  Competency of lay testimony must be distinguished 
from the credibility of it, and its probative value is 
ultimately determined by considering both.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The Board emphasizes that, although the Veteran is competent 
to report any symptoms or risk factors of Hepatitis C he 
previously had or currently has, he is not competent to 
render an opinion on the medical etiology of his Hepatitis C, 
absent evidence showing that he has the requisite medical 
training or expertise.  See Buchanan v. Nicholson, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, even 
where not corroborated by contemporaneous medical evidence, 
but also indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is indeed against the claim of 
entitlement to service connection for Hepatitis C.  
Consequently, there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990


ORDER

Service connection for Hepatitis C is denied.


REMAND

The Veteran's remaining claim for service connection for PTSD 
is partly predicated on the notion that he was sexually 
assaulted while serving aboard the USS Kitty Hawk.  See his 
August 2005 statement recounting this stressor.

If, as here, a PTSD claim is based at least in part on in-
service personal assault, then evidence from sources other 
than the Veteran's service records may corroborate his 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(4) (2009).

38 C.F.R. § 3.304(f)(4) also provides that VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor and allowing him the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  See, too, YR v. West, 11 Vet. App. 393, 399 
(1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The May 2006 RO decision denying this claim references the 
Veteran's personal assault assertions, yet there is no 
indication that any prior to even subsequent VA notice letter 
advised him of the alternative sources of evidence that might 
constitute credible supporting evidence of the claimed sexual 
assault.  So he has to receive this § 3.304(f)(4) notice, and 
have the opportunity to submit or identify the existence of 
this type of evidence, before deciding this claim.



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Since his claim for service connection 
for PTSD is partly predicated on a 
personal (sexual) assault, provide the 
Veteran the type of notice contemplated by 
38 C.F.R. § 3.304(f)(4).  This letter must 
advise him that evidence from sources 
other than his service records may 
corroborate his account of the personal 
assault stressor.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, 
or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  Ask 
that he provide or identify any evidence 
like this from sources other than his 
service records that might corroborate his 
claimed stressor.

2.  Based on his response to this request, 
determine whether there is any additional 
evidence that needs to be considered by a 
VA compensation examiner in determining 
whether the Veteran has PTSD as a result 
of that alleged assault.  [Note:  since he 
already has had a VA compensation 
examination in connection with his claim 
for PTSD, an additional examination or 
supplemental review of the file would only 
be necessary if there is additional 
evidence that was not considered during 
the prior examination.]



3.  Then readjudicate the claim for 
service connection for PTSD in light of 
all additional evidence.  If this claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them time to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


